Citation Nr: 1514361	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased rating for post-traumatic osteoarthritis with patellofemoral disease of the right knee (right knee disability), currently evaluated as 30 percent disabling.

 (The issues of entitlement to a higher initial rating for moderate tricompartmental osteoarthritis of the left knee and bilateral hearing loss, and entitlement to a TDIU due to those disabilities will be the subject of a separate decision of the Board.)


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO increased the rating for the right knee disability from 10 to 20 percent.  

The RO in Nashville, TN, has since assumed jurisdiction of the claims file.

In an April 2007 rating decision a decision review officer (DRO) increased the rating for the right knee disability from 20 to 30 percent, also effective in July 2005.

In his June 2007 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the RO (Travel Board hearing).  The Board remanded this matter in May 2008 to the RO so the requested hearing could be scheduled.  In September 2010, the Veteran withdrew his hearing request.

This case has been remanded a number of times for additional development, most recently in April 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to agency of original jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


FINDINGS OF FACT

The right knee disability is manifested by limitation of flexion without compensable limitation of extension, recurrent subluxation, lateral instability, or cartilage symptomatology.




CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal, in letters dated in July 2005 and April 2006, the RO provided the Veteran with VCAA notice.  The July 2005 letter was not entirely content-compliant, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), but the April 2006 letter was time- and content-compliant.  Id., 38 C.F.R. § 3.159(b).  Further, the Veteran has not asserted any prejudice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran's treatment records and adequate examination reports are in the claims file.  The Veteran has not asserted that there are additional records to obtain.  In sum, there is no additional evidence that would be reasonably likely to aid the Veteran in substantiating the claim.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested with greater severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.  


Analysis

By way of history, a May 2001 rating decision granted service connection for patellofemoral syndrome of the right knee and assigned an initial 10-percent rating, effective in August 2000.  In February 2003, the Veteran filed a claim of entitlement to an increased rating for the right knee, which a May 2003 rating decision denied; and, the Veteran appealed.  The RO issued a statement of the case (SOC) in August 2003.  A June 2005 Board decision noted that there was no evidence in the file that a substantive appeal was ever filed in response to the SOC, see 38 C.F.R. § 20.200, and the issue had not been certified for appellate consideration.  Thus, the Board noted that it had not acquired jurisdiction over the issue and did not address it.

In a July 2007 Memorandum Decision, the United States Court Of Appeals For Veterans Claims (Court) affirmed the Board's determination that it did not have jurisdiction over the right knee claim.  

VA received a new claim for an increased rating in July 2005.

The RO has rated the Veteran's right knee disability as arthritis due to trauma, 38 C.F.R. § 4.71a, DC 5010, which is rated as degenerative arthritis under DC 5003.  Id.  Those rating criteria require that degenerative arthritis be rated on the basis of LOM under the appropriate diagnostic code.  If the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10-percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The minimum compensable evaluation is in order where there is evidence of a painful joint.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Ratings beyond the minimum compensable rating require that the pain cause additional limitation of motion.  Mitchell.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10-percent rating; to 30 degrees, 20 percent; and, to 15 degrees, 30 percent.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation; to 10 degrees, 10 percent; to 15 degrees, 20 percent; to 20 degrees, 30 percent; to30 degrees, 40 percent; and, to 45 degrees, 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating could also be provided for compensable limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In an August 2005 statement, the Veteran asserted that his chronic right knee disability had continued to worsen, as he experienced severe pain daily, and episodes of locking.  He also related that he had previously undergone physical therapy and steroid injections with little if any relief.  The RO arranged an examination.

The August 2005 examination report reflects that the Veteran retired from Civil Service employment in 1994 after 34 years; and, had since worked part time, which had been limited due to his bilateral knee disability.  He was then limited to doing daily chores around the house.  He reported daily knee pain, for which he wore a knee sleeve on days he experienced swelling.  He also reported that he took medications for his pain five to seven days a week, and that he had stopped the steroid injections out of concern for side effects.  The Veteran reported he could walk only a quarter- to half-mile.  If he walked farther, his knee would swell.  The Veteran reported further that he treated his intermittent swelling with wear of a brace, and rest for a couple of days.  He told the examiner that he was not under any current treatment at the time of the examination.

Physical examination revealed the Veteran to walk bent forward with a slight limp to the right.  He walked slowly and seemed to drag his legs forward rather than walk straight forward.  When he sat in a chair, he bent his knees about 40 degrees and dropped back, using his hands to lower himself.  While seated, the Veteran's knees were at 90, and possibly up to 95, degrees.  He did not engage his knees in sitting or standing, or in any motion, until they were less than 60 to 70 degrees bent.  Diameter of both legs above the thighs was 21 inches, and both calves were 16 inches.  There was edema, and the examiner was able to palpate some effusion.  The examiner noted significant crepitus on motion.  

From the dangling position, the Veteran could flex the right knee to 95 degrees; while lying on his back, he actively flexed to 80 degrees; and, from the standing position, to 70 degrees.  The examiner noted that there was significant discomfort when the knee got flexed and when pressure was applied past 40 degrees.  The examiner noted further that the Veteran's symptoms, including lack of endurance and would get worse with activity or repetitive use, although he did not quantify it in terms of degrees of additional loss of range of motion (ROM).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  X-rays were read as having shown tricompartmental osteoarthritis.

In a March 2006 statement (VA Form 21-4138), the Veteran again asserted that his right knee had worsened.  The RO arranged another examination.

At a May 2006 examination the Veteran reported he had not worked since August 2005.  He reported essentially the same symptoms as at the August 2005 examination.  On a scale of 1 to 10, the Veteran assessed his pain on average as 8/10, which was aggravated by activities that required knee flexion.  In addition to use of a knee sleeve, he took Ibuprofen 800 mg three times a day and Tylenol twice a day for pain relief.  He also used ice and heat, and occasionally used crutches when his pain was severe.  

Physical examination revealed the Veteran walked with an antalgic gait.  The right knee appeared slightly swollen, but there was no erythema, edema, or varus or valgus deviation.  There was diffuse tenderness over the joint line, patella, and popliteal fossa.  ROM testing while sitting and on the examination table revealed motion of 0 to 90 degrees.  The examiner noted that on manipulation of the knee, the Veteran was unwilling to bend beyond 30 degrees due to pain, and that his squatting ability was limited due to pain, but repetitive-use testing did not reveal any further limitation due to pain, etc.  The examiner diagnosed tricompartmental osteoarthritis and noted that the Veteran would eventually require a total knee replacement.

VA outpatient records dated in July 2006 notes similar findings related to the right knee, and that the Veteran drove himself to his appointment.

An August 2006 rating decision reflects that the RO continued the 20-percent rating.  In his August 2006 Notice of Disagreement, the Veteran disputed the findings of the May 2006 examination.  Specifically, the Veteran asserted he experienced constant pain and continuous swelling.  He also asserted that he was not unwilling to bend the right knee beyond 30 degrees, but was unable to do so due to pain.  

The Veteran also disputed the clinical findings of no lack of endurance, etc., on repetitive use, and that the knee was stable.  The Board, however, deems the examiner's professional medical findings more probative than the Veteran's lay opinion.  See 38 C.F.R. § 3.159(a).

In subsequent written submissions, the Veteran continued to assert that his right knee symptoms worsened.  Hence, the Board remanded in November 2010 for a current examination.

The March 2011 examination report reflects that the examiner conducted a review of the claims file and took the Veteran's history.  The Veteran reported daily right knee pain of 9/10 intensity, and that he had come to use a cane daily which was only minimally helpful.  He reported further that he could walk for up to 10 minutes, one to two blocks at a time.  The Veteran also reported monthly flare-ups which were associated with walking or riding long distances.  He reported further that his knee impacted his activities of daily living and, were he working, it would impact his ability to work.  Physical examination revealed sensation to light touch intact in the left lower extremity from L2-S1 dermatomes.  Motor strength was 5/5 throughout.  The examiner noted that the Veteran had excellent dorsalis pedis pulse.  ROM was 0 to 90 degrees, beyond which the Veteran could not flex due to exquisite pain.  There was some patella crepitus throughout the motion.

The examiner noted the right knee loss of ROM on examination as indicated above.  The examiner noted further, however, that while additional loss of function due to pain was conceivable, on the basis of the examination, it would be difficult to quantify the loss with any medical certainty.

The Veteran's response to the November 2011 SSOC reflects that he asserted that his right knee had worsen over the years, he continued to take pain medications, and that he had been placed on the list for a total knee replacement.  The Board notes the examiner's notation in the May 2006 examination report that the Veteran would eventually require a knee replacement but notes further that the evidence of record reflects that the Veteran is on the list for a left knee replacement.

The Veteran was examined again in February 2012 and October 2012.  The objective findings on clinical examination reflect that the right knee continued to manifest ROM with full extension at all of those examinations.  Hence, there is no factual basis for a higher rating on the basis of ankylosis.  All of the examination reports reflect that the right knee was stable.  The February 2012 examination report reflects that the examiner noted that repetitive-use testing revealed no additional loss of function due to pain, etc.

The Veteran is receiving the highest rating provided for limitation of flexion.  
Where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, functional factors are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board notes that the February 2012 examination report reflects that the right knee lacked 5 degrees of extension.  Limitation of extension to 5 degrees is noncompensable.  38 C.F.R. § 4.71a, DC 5261.  Further, the findings on clinical examination in October 2012 revealed full extension to zero degrees without pain, including after repetitive motion.  The February 2012 examination report reflects that the Veteran's right knee functional impairment is less movement than normal, pain on movement, and swelling.  

As noted, the February 2012 examination report reflects that the examiner did not address the impact of the Veteran's functional loss during flare-ups.  The Board finds no prejudice as concerns the issue of a separate rating for LOM on extension.  First, the examination report reflects that repetitive-use testing showed no additional loss of motion on extension.  Second, and lastly, as already noted, the October 2012 examination findings did not reveal any LOM on extension no flare-ups were recorded.

The October 2012 examination report reflects that the examiner noted the Veteran's bilateral knee pain could further limit his function on walking, standing, and climbing steps.  The examiner noted further, however, that an attempt to quantify the functional loss in terms of additional degrees of LOM could not be determined with any degree of medical certainty.  In DeLuca the Court only required that VA examiners estimate additional limitation of motion if feasible.  DeLuca v. Brown, at 207.  The examiner here is essentially saying that it is not feasible to quantify the additional limitation of motion.  This is understandable given that the Veteran has not reported any flare-ups during an examination when motion could be measured; and has not described the flare-ups in terms of additional limitation.

The 30-percent rating effective in July 2005, is the maximum for limitation of flexion.  38 C.F.R. § 4.71a, DC 5260.  Where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014) are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Except for the report of a 5 degree loss of extension, examination and outpatient records have consistently reflected that there was no limitation of extension.  The 5 degree loss would warrant a noncompensable rating under DC 5261.  The most recent examination showed no limitation of extension and no additional limitation due to the only reported functional factor, pain.  At the February 2012 examination when the 5 degree loss was identified, the Veteran described flare-ups but no specific limitation of motion during the flare ups.  The examiner found functional factors consisting of pain and swelling, but the painful extension began at 5 degrees and thus did not cause additional limitation of motion.  Swelling is not one of the specific DeLuca factors that would serve as the basis for a higher rating and no limitation of motion has been ascribed to the swelling.   The right knee has been stable without evidence of instability on examinations.  Thus, there is no basis for a separate rating for either limitation of extension or lateral instability.  See 38 C.F.R. §§ 5257, 5261.

The Veteran has at all times retained significant range of motion in the left knee; hence a higher rating is not warranted on the basis of ankylosis.  The Board notes parenthetically that functional factors are not for consideration where a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45.

A 20 percent rating is provided for dislocation of the semilunar cartilage with frequent periods of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  The record shows that the Veteran reported locking earlier in the appeal period, but there is no evidence of dislocation of the semilunar cartilage and locking has not been found on any of the multiple examinations.  Even assuming arguendo that there was such dislocation, the symptoms described in Diagnostic Code 5258 overlap with those contemplated in the rating for limitation of flexion.  For instance, both codes contemplate pain.  38 C.F.R. §§ 4.40, 4.45.  Separate ratings are permitted where the symptomatology is wholly separate, but are prohibited when the symptoms overlap.  Esteban v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.14 (2009).

A separate rating is also not warranted for removal of the semilunar cartilage, because the Veteran has not undergone such a procedure.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

As noted earlier, the Veteran is entitled to a staged rating for any part of the reporting period on appeal where the right knee manifested at different degrees of severity.  Hart, 21 Vet. App. 505.  As already noted, the right knee has been rated at the highest rating for LOM on flexion symptomatology throughout the entire rating period.  Further, as discussed, the right knee has not manifested compensable LOM on extension or lateral subluxation or instability at any time during the rating period.  This, there is no factual basis for a separate rating for either LOM on extension of lateral instability for any part of the rating period on appeal.

Extraschedular

Although the Veteran is retired, as discussed earlier, the Veteran has reported that he could not meet the demands of part-time employment due to his knee disability and, if he were employed, his knee disability would impact his ability to work.  These assertions raise the issue of whether referral for consideration for a higher rating on an extraschedular basis is indicated.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

This evidence raises the issue of the propriety of a referral for extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

Legal Requirements

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); see Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 Fed. Reg. 66,749 (1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable); see also Thun v. Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the disability picture is exceptional.  Then, the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id.

Analysis

As discussed earlier in this decision, the evidence of record shows the Veteran's primary asserted symptoms are LOM and weakness, etc., due to pain.  The rating criteria, as discussed above, clearly contemplate the Veteran's right knee symptoms.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, also as noted, the Veteran the RO awarded his current rating under those very criteria.  It is not the mere existence of pain that merits a particular rating but the functional loss due to pain.  See Mitchell, 25 Vet. App. 32.  Hence, the Board finds the right knee disability does not meet the first step of the Thun analysis.  This finding ends the analysis.  Nonetheless, to the extent that it may be deemed that the schedular rating criteria do not contemplate the Veteran's right knee disability, the Board finds no factual basis for referral under other governing norms.

Other governing norms include marked impact on employment or frequent hospitalization.  As noted, the Veteran has not worked since 2005.  While that may be a salient factor for purposes of individual unemployability, see 38 C.F.R. §§ 3.340, 4.16, the fact is that there has been no employment during the current rating period to be markedly impacted.  While the Veteran has undergone injections on an outpatient basis, there is no evidence of frequent hospitalizations.  Moreover, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  See 38 C.F.R. § 4.1.  Thus, the Board finds no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an rating higher than 30 percent for right knee disability is denied.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


